DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9, 11-12, 15, 17, 19, 21, 28, 30, 32-33, 35, 37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2020/0209836 “Bauer”, in view of US Pat Pub 2019/0339679 “Ando”.

As per Claims 1 and 40, Bauer discloses a device and method having a machining tool for machining at least one working area of an object (Bauer: [0030] the machining of the workpiece or workpieces is controlled and/or monitored at workstations that form a network with the manufacturing control system), and 
having an evaluation unit, wherein the evaluation unit has a computing model that has been trained by way of machine learning on the basis of images of working areas and sensor data by way of which the at least one working area and/or a situation during machining of the at least one working area is able to be identified (Bauer: [0046], image-based tracking allows continuous object tracking during a multi-stage manufacturing process within a manufacturing hall and can thus be easily used in intralogistics applications using image sequence-based object tracking, which enables object tracking without optical geometry recognition by machine learning applications).

Bauer fails to disclose a device and method, wherein an image-capturing device for generating at least one image of the at least one working area and at least one sensor for generating sensor data during machining of the at least one working area are arranged on the machining tool.

Ando teaches a device and method, wherein an image-capturing device for generating at least one image of the at least one working area and at least one sensor for generating sensor data during machining of the at least one working area are arranged on the machining tool (Ando: [0095]-[0123] an action device can include a robotic arm or any machine of a piece of machinery performing a task on an object of a work area.  Thus, the action device is a machining tool.  The action device comprises a sensor module comprising several sensors producing sensor data that are used within the system (sensors arranged on the machining tool).  The types of sensors can include cameras (image capturing device), and status sensors, such as acceleration sensors, encoders, image sensors, distance sensors, infrared sensors, magnetic sensors and torque or current sensors (sensor data during machining of the working area arranged on the machining tool)).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bauer to include image capturing device and sensor arranged on a machining tool as taught by Ando, with the machining tool as taught by Bauer with the motivation of evaluating whether an operation of the action device is appropriate or not on the basis of command signals and/or sensor data from the action device (Ando: [0027]).

As per Claims 2 and 41, Bauer discloses a device and method, wherein the computing model is designed to generate at least one classifier from at least one image and/or the sensor data, which classifier represents at least one essential feature of the at least one image and/or of the sensor data (Bauer: [0151]).

As per Claims 3 and 41, Bauer discloses a device and method, wherein at least one of the evaluation unit designed to select a key area of the at least one image for training the computing model and/or for identifying the at least one working area based on a user input, and the computing model is designed to identify an installation step in an installation process on the basis of a sequence of images and/or sensor data (Bauer: [0071] and [0151]).

As per Claim 5, Bauer discloses a device, further comprising a simulation system by way of which the at least one working area for generating the at least one image, the sensor data and/or the at least one classifier is able to be simulated (Bauer: [0058]-[0065]).

As per Claims 7 and 41, Bauer discloses a device and method, wherein the evaluation unit is designed, in a sequence of a multiplicity of known images and/or known sensor data containing at least one unknown image and/or at least one section of unknown sensor data, to recognize the at least one unknown image and/or the at least one unknown section of sensor data (Bauer: [0058]-[0065]).

As per Claim 9, Bauer discloses a device, wherein the evaluation unit is designed to identify an area of the object that should not be machined and/or to distinguish it from the at least one working area (Bauer: [0151]).

As per Claim 11, Bauer discloses a device, further comprising a supervision unit that is designed to document a sequence of working areas that have been machined by the machining tool (Bauer: [0024]).

As per Claim 12, Bauer discloses a device, wherein at least one of the supervision unit is designed to specify a sequence of working areas to be machined by the machining tool, the supervision unit is designed to group together at least two working areas in a sequence of working areas to be machined by the machining tool, and the supervision unit is connected to the machining tool, the image-capturing device, the at least one sensor and/or the evaluation unit in order to exchange data (Bauer: [0024]).

As per Claim 15, Bauer discloses a device, further comprising a control unit that is connected to the machining tool and/or the evaluation unit and by way of which the machining tool is able to be controlled (Bauer: [0024]).

As per Claim 17, Bauer discloses a device, further comprising at least one of a signaling device for outputting a signal to a user of the machining tool, by way of which it is possible to signal to the user that at least one working area has not been recognized, at least one working area has been machined incorrectly and/or at least one working area in a sequence of working areas has not been machined, and a test working area for calibrating the device, in particular the image-capturing device and/or the at least one sensor (Bauer: [0156]).

As per Claim 19, Bauer discloses a device, wherein the image-capturing device comprises at least one illumination device that illuminates the at least one working area or at least part thereof and/or the machining tool or at least part thereof and/or projects at least one pattern onto the at least one working area (Bauer: [0014]).

As per Claim 21, Bauer discloses a device, wherein at least one of the image-capturing device comprises at least one camera, in particular having a zoom lens, the image-capturing device comprises at least one camera that is able to be adjusted in relation to the machining tool, the image-capturing device comprises at least two cameras for simultaneously generating at least two images of the at least one working area, the image-capturing device is designed to generate a multiplicity of images before, during and/or after the action of the machining tool on the at least one working area, a number of generated images per unit of time is able to be varied by the image-capturing device, the image-capturing device is designed to start and/or to end the generation of images automatically based on sensor data, and the image-capturing device comprises a mobile terminal, wherein the at least one sensor or some of the sensors are optionally integrated into the mobile terminal (Bauer: [0010]-[0015]).

As per Claim 28, Bauer discloses a device, wherein at least one of at least one optical axis of at least one lens of the image-capturing device and/or at least one detection axis of the at least one sensor intersects a working point at which the machining tool acts on the at least one working area, and at least one optical axis of at least one lens of the image-capturing device and/or at least one detection axis (D) of the at least one sensor extends parallel to an action axis along which the machining tool acts on the at least one working area (Bauer: [0011]).

As per Claim 30, Bauer discloses a device, wherein at least one of a connecting straight line between two lenses of the image-capturing device and/or between two sensors intersects an action axis along which the machining tool acts on the at least one working area, and a multiplicity of lenses of the image-capturing device and/or a multiplicity of sensors is arranged annularly around an action axis along which the machining tool (1) acts on the at least one working area (Bauer: [0011]).

As per Claim 32, Bauer discloses a device, wherein the evaluation unit is designed to identify at least one tool component of the machining tool on the basis of the at least one image (Bauer: [00158]).

As per Claim 33, Bauer discloses a device, further comprising an indicator device that is designed to indicate a necessary exchange of the at least one tool component of the machining tool to a user of the machining tool and/or to monitor the exchange of the at least one tool component by way of evaluating at least one image and/or sensor data (Bauer: [00158]).

As per Claim 35, Bauer discloses a device, wherein the evaluation unit is designed to identify at least one component of the object that is arranged in the at least one working area (Bauer: [0017]).

As per Claim 37, Bauer discloses a device, wherein at least one of the image-capturing device is arranged on the machining tool by way of an adapter, the image-capturing device is connected to the evaluation unit in order to exchange data, and further comprising at least one interface that is provided for connection to another system (Bauer: [0010] and [0013]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687